Hill, C. J.
1. A confession freely and voluntarily made may be sufficient to convict of a crime, provided there is satisfactory evidence aliunde, direct or circumstantial, proving that the crime as confessed has been in fact committed. Allen v. State, 4 Ga. App. 458 (61 S. E. 740); Bines v. State, 118 Ga. 320 (45 S. E. 376, 68 L. R. A. 33).
'2. In an arson case, where the only proof as to the corpus delicti, outside of a confession, was the mere fact that two barns in which was stored inflammable material were burned at midnight, and the confession was shown to have been induced by promises of protection and immunity from punishment, made by the owner of the barns, a conviction was unsupported by the evidence and was contrary to law. Phillips v. State, 29 Ga. 105; Murray v. State, 43 Ga. 256; Bines v. State, supra.

Judgment reversed.